           Case 1:20-cv-00856-NONE-SAB Document 5 Filed 07/31/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9    DAVID MCDANIEL,                                        Case No. 1:20-cv-00856-NONE-SAB

10                    Plaintiff,                             ORDER REQUIRING PLAINTIFF TO FILE
                                                             NOTICE OF STATUS OF SERVICE
11            v.

12    RALPH DIAZ, et al.,                                    FIVE DAY DEADLINE

13                    Defendants.

14

15           David McDaniel (“Plaintiff”) filed this civil rights action pursuant to 42 U.S.C. § 1983 on

16 June 22, 2020. On this same date, the summonses and order setting the mandatory scheduling

17 conference for September 11, 2020 issued.

18           On June 26, 2020, Plaintiff filed proof of service that Secretary Ralph Diaz and Sheriff

19 Jeff Dirkse had been served by United States mail. Defendants have not filed a waiver of service
20 nor has a responsive pleading been filed.

21           Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

22 this order, Plaintiff shall file a notice of the status of service in this action.

23
     IT IS SO ORDERED.
24

25 Dated:       July 31, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                         1
